UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6566


JAMES ANTHONY BARNETT, JR.,

                    Plaintiff - Appellant,

             v.

SHERIFF SAMUEL W. PAGE; NURSE JENNY THOMAS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cv-01064-LCB-JLW)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se. Torin L. Fury, William L. Hill, FRAZIER
HILL & FURY, RLLP, Greensboro, North Carolina; Jay C. Salsman, HARRIS, CREECH,
WARD & BLACKERBY, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Anthony Barnett, Jr., appeals the district court’s order and judgment

dismissing his civil rights complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Barnett that failure to file timely objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Barnett

has waived appellate review by failing to timely file objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2